Name: 2005/194/EC: Commission Decision of 8 March 2005 amending for the fourth time Decision 2004/122/EC concerning certain protection measures in relation to avian influenza in several Asian countries (notified under document number C(2005) 521) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  international trade;  agricultural activity;  natural environment;  animal product
 Date Published: 2005-10-18; 2005-03-10

 10.3.2005 EN Official Journal of the European Union L 63/25 COMMISSION DECISION of 8 March 2005 amending for the fourth time Decision 2004/122/EC concerning certain protection measures in relation to avian influenza in several Asian countries (notified under document number C(2005) 521) (Text with EEA relevance) (2005/194/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18 (7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22 (6) thereof, Whereas: (1) Commission Decision 2004/122/EC (3) was adopted in response to outbreaks of avian influenza in several Asian countries, including Japan and South Korea. (2) Japan and South Korea have submitted their final report on the avian influenza situation in their territory and on the measures taken to control the disease to the World Organisation for Animal Health (OIE). In addition Japan and South Korea have declared their countries free of avian influenza and sent information on the animal health situation to the Commission with a request to amend Decision 2004/122/EC accordingly. The protection measures adopted under Decision 2004/122/EC for those countries should therefore no longer apply. (3) The conditions for imports of live birds other than poultry from third countries are laid down in Commission Decision 2000/666/EC (4) and thus these rules also apply to Japan and South Korea. Live birds other than poultry must be inter alia subjected to quarantine and testing for avian influenza. (4) Taking account of the disease situation in Cambodia, China, Indonesia, Laos, Malaysia, Pakistan, Thailand and Vietnam, it is necessary to further prolong the duration of the protective measures concerning these countries provided for in decision 2004/122/EC. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/122/EC is amended as follows: 1. Article 3 is replaced by the following: Article 3 Member States shall suspend the importation from Malaysia of:  raw petfood and unprocessed feed material containing any parts of poultry, and  eggs for human consumption and non-treated game trophies from any birds. 2. Article 4 (1) is replaced by the following: Article 4 1. Member States shall suspend the importation from Cambodia, the People's Republic of China including the territory of Hong Kong, Indonesia, Laos, Malaysia, Pakistan, Thailand and Vietnam of:  unprocessed feathers and parts of feathers, and  live birds other than poultry  as defined in Decision 2000/666/EC, including birds accompanying their owners (pet birds). 3. In Article 7 the date 31 March 2005 is replaced by the date 30 September 2005. Article 2 The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (3) OJ L 36, 7.2.2004, p. 59. Decision as last amended by Decision 2004/851/EC (OJ L 368, 15.12.2004, p. 48). (4) OJ L 278, 31.10.2000, p. 26. Decision as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17).